Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 3, 2022

                                       No. 04-22-00260-CR

                        EX PARTE Jorge Favian DOMINGUEZ ORTIZ

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10364CR
                           Honorable Roland Andrade, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On September 29, 2022, the State filed a “Motion to Strike Appellant’s Reply Brief,
Reschedule Oral Argument, Limit the Scope of Oral Argument, Or Permit Additional Post-
Submission Briefing.” We DENY the State’s motion as to its requests to reschedule oral
argument and to limit the scope of oral argument. We GRANT the State’s motion as to its
request to file additional post-submission briefing. We ORDER that the State may file a sur-
reply brief on or before October 19, 2022. We take under advisement the State’s motion as to its
request to strike Appellant’s reply brief. We ORDER that Appellant may file a response as to
the State’s request to strike Appellant’s reply brief on or before October 10, 2022.

           It is so ORDERED October 3, 2022.

                                                                  PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT